427 F.2d 1369
UNITED STATES of America, Appellee,v.Earl MISSLER, Appellant.
No. 13910.
United States Court of Appeals, Fourth Circuit.
Argued June 1, 1970.Decided July 9, 1970.

Appeal from the United States District Court for the District of Maryland, at Baltimore; Roszel C. Thomsen, Judge, 299 F.Supp. 1268.
Edward L. Genn, Washington, D.C.  (Court-appointed counsel), for appellant.
Clarence E. Goetz, Asst. U.S. Atty.  (Stephen H. Sachs, U.S. Atty., and Alan I. Baron, Asst. U.S. Atty., on the brief), for appellee.
Before BRYAN and CRAVEN, Circuit Judges, and LEWIS, District Judge.
PER CURIAM:


1
Earl Missler was charged, together with several others, in two counts of a four count indictment, returned December 19, 1967, with the theft of 565 cases of cigarettes, which were then in interstate transit, and with possession knowing them to have been embezzled or stolen.  18 U.S.C. 659.  Trial of Missler lasted from April 7 to April 23, 1969.


2
Instructed that it could not convict on both counts, the jury acquitted Missler of the larceny, but found him guilty of the illegal expropriation.  Sentencing followed on September 5, 1969, with this appeal noted.